t c no united_states tax_court florida progress corporation subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date u a public_utility filing consolidated federal_income_tax returns with p engaged in the retail and wholesale distribution of electricity and related_services federal_income_tax rates were reduced in pursuant to the tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2372 creating an excess in deferred federal_income_tax collected from customers of u u was required to adjust utility rates in and to compensate for this overcollection u was allowed to collect funds equal to its projected fuel and energy conservation costs pursuant to regulatory law monthly collections remained fixed over a 6-month recovery_period in order to decrease the volatility of customers’ bills held u’s rate reductions from through to compensate for excess deferred federal_income_tax are not deductible business_expenses within the meaning of sec_1341 i r c and therefore p is not entitled to the beneficial treatment of sec_1341 held further overcollections for fuel and energy conservation costs are not income to p under sec_61 because u acquired funds subject_to an unconditional obligation to repay david be jacobson and richard p swanson for petitioner james f kearney for respondent opinion cohen judge respondent determined deficiencies in petitioner’s consolidated federal_income_tax for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively after concessions by the parties the issues for decision are whether one of petitioner’s subsidiaries is entitled to compute its tax_liability for and pursuant to sec_1341 and whether funds overcollected pursuant to fuel and energy conservation cost_recovery rates constitute income under sec_61 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are incorporated by this reference florida progress corporation petitioner 1s a corporation organized and existing under the laws of the state of florida at the time of the filing of the petition petitioner’s principal_place_of_business was located in st petersburg florida petitioner operates florida power corporation florida power a public_utility that provides electricity service to approximately million retail customers over big_number square miles of central and northern florida florida power also provides wholesale electricity to other electricity providers petitioner and its subsidiaries including florida power filed consolidated federal_income_tax returns reported income on a calendar_year and used the accrual_method of accounting during all of the years in issue florida power is subject_to the rules and regulations of both the florida public service commission fpsc and the federal energy regulatory commission ferc the fpsc regulates the rates that florida power may charge its retail customers whereas the ferc regulates the rates that florida power may charge its wholesale customers both the fpsc and the ferc allow florida power to charge its customers a rate for electricity calculated from two components the estimated costs of providing future services and an approved rate of return on its invested capital the projected amount of federal_income_tax that florida power will pay is a component of the estimated costs of providing future services excess deferred federal_income_tax the federal_income_tax expense that florida power uses in determining its costs of providing future services for rate- making purposes is generally different from the federal_income_tax expense that it currently owes to the government this difference is attributable to timing differences in recognition of items of income and expense for example the fpsc and the ferc allow florida power to use straight-line_depreciation for rate-making purposes while accelerated_depreciation is used for determining current taxable_income in an earlier year when accelerated_depreciation is greater than straight-line_depreciation this timing difference causes a utility to collect a higher federal_income_tax component for rate-making purposes than the income taxes currently owed to the government for that year this excess of the estimated federal_income_tax expense is referred to as deferred federal_income_tax expense ina subsequent year when the timing differences reverse the income_tax component that the utility charges yields collections that are less than the federal income taxes owed by the utility the utility uses the amounts that it overcollects in earlier years to pay the taxes owed in later years both the fpsc and the ferc require the establishment and maintenance of deferred income_tax accounts that represent the net cumulative amount of federal_income_tax expected to be paid in future years if the income_tax rate remains constant the deferred income_tax account will zero out once the timing differences between rate-making income and taxable_income expire customers of florida power receive the economic benefit of all deferred income taxes for as long as they are held by florida power the ferc treats deferred income_tax as a reduction to the capital rate base used to calculate the approved rate of return on florida power’s invested capital the fpsc treats deferred income_tax as zero cost capital meaning that deferred income_tax is used to fund services for the benefit of the ratepayers and no return is collected because it was the ratepayers who supplied the capital customers get the resulting economic benefit in reduced rates from through florida power collected revenues based on a 46-percent federal_income_tax rate and increased its deferred income_tax account by the amount of tax related to net_income accrued for rate-making purposes over the amount accrued for tax purposes however the tax_reform_act_of_1986 tra publaw_99_514 sec 100_stat_289 effective for and later years lowered the maximum federal corporate_income_tax rates to dollar_figure percent in and percent in asa result florida power’s accumulated deferred income_tax balance on date exceeded the amount of federal_income_tax that florida power would be expected to pay to the government in later years as of date all deferred federal_income_tax expense collected by florida power from its retail customers in years prior to had been completely reversed both the fpsc and the ferc reserve the power to order refunds of excess amounts collected for deferred income taxes however tra section e 100_stat_2146 provides that the normalization provisions of sec_167 and sec_168 of the internal_revenue_code would be violated if a utility were to reduce its excess deferred income_tax reserve more rapidly than as provided under the average rate assumption method aram tra section e applies to excess deferred income taxes attributable to timing differences related to depreciation and described in sec_167 and sec_168 of the internal_revenue_code protected excess deferred taxes under aram protected excess deferred income taxes can be reversed only as the timing differences that created them reverse in addition to protected excess deferred taxes florida power had accumulated excess amounts of deferred income_tax for other timing differences not subject_to tra section e unprotected excess deferred taxes examples of other timing differences which created unprotected excess deferred taxes include deductible state and local_tax certain pension costs and research_and_development costs these costs were deducted for federal_income_tax purposes and capitalized for rate-making purposes for the fpsc ordered florida power pursuant to fla admin code ann r 25-dollar_figure fla rule to return one-fifth of its total excess deferred income_tax to its retail customers fla rule dollar_figure generally provided that excess deferred income_tax be returned to customers over a period of years the return amounted to a refund of dollar_figure of unprotected excess deferred tax and dollar_figure of protected excess deferred tax the refund was made to retail customers in the form of monthly credits on customers’ electric bills under the heading monthly rate reduction florida power also entered into a settlement agreement with its wholesale customers for a return of excess deferred income_tax in under the terms of settlement and pursuant to ferc regulation florida power agreed to refund dollar_figure to its wholesale customers from its unprotected excess deferred tax and dollar_figure from its protected excess deferred tax the settlement agreement was made effective as of date but because the agreement was not finalized until date credits that wholesale customers were entitled to receive from january through october were not reflected on those months’ bills to compensate wholesale customers for credits they did not receive checks were issued to each wholesale customer the wholesale customers received credits on their november and december bills on date occidental chemical corporation florida power’s largest retail customer filed a complaint with the fpsc alleging that florida power’s rates should be reduced further in fla rule dollar_figure was repealed on date because the 5-year refund period violated the aram method prescribed by tra on date the fpsc approved a settlement reached by the parties in which florida power agreed to refund dollar_figure the remainder of unprotected excess deferred tax owed to retail customers and dollar_figure of protected excess deferred tax to florida power’s retail customers according to aram the refund was made in the form of monthly credits on customers’ electric bills during under the heading monthly rate reduction in florida power also entered into a settlement agreement with its wholesale customers to refund excess deferred income_tax under the terms of the settlement florida power agreed to refund dollar_figure the remainder of the unprotected excess deferred tax owed to wholesale customers and dollar_figure from its protected excess deferred tax according to aram the settlement agreement was made effective as of date but because the agreement was not finalized until date credits that wholesale customers were entitled to receive from january through august were not reflected on those months’ bills to compensate wholesale customers for credits they did not receive checks were issued to each wholesale customer the wholesale customers received credits on their september october november and december bills no interest component was ever included with any refund florida power did not take a deduction for the credits and refund checks instead the credits and refund checks were netted against taxable revenues for and thereby lowering florida power’s gross_income in both years the amount of refund that was returned to a particular retail customer was based on the projected amount of electricity to be provided to that customer during the refund period and was not determined by the amount of excess deferred income_tax paid if any by a particular customer between and in addition many customers who paid excess deferred income_tax between and did not receive any refund because they left florida power’s service area died or otherwise terminated their accounts -- - respondent has denied florida power the right to relief under sec_1341 with respect to the fpsc and ferc and returns of excess deferred federal_income_tax fuel and energy conservation costs both the fpsc and ferc allow florida power to charge its customers for its actual necessary and prudently incurred fuel costs florida power uses enriched uranium coal natural_gas and oil as fuel to generate electricity the fpsc also allows florida power to charge its customers for reasonable and prudent energy conservation costs florida power is required by the fpsc to develop plans for increasing efficiency and decreasing energy consumption within its service area reducing the growth rate of electricity demand benefits not only the individual customer who reduces his demand but also all other customers on the system who realize the immediate benefit of reduced fuel costs and the long-term benefit of deferring the need for additional generating capacity fuel costs are recovered from customers through fuel rates set by the fpsc or ferc which are stated separately on customers’ bills energy conservation costs are recovered through rates set by the fpsc only florida power is not permitted to mark up or otherwise earn a profit on amounts it charges its customers for fuel or energy conservation costs in order to calculate fuel and energy conservation rates florida power must provide the fpsc and ferc with data that estimate fuel costs energy conservation costs and projected sales over a 6-month recovery_period recovery periods run from april through september and october through march the agencies calculate a fuel and energy conservation cost per kilowatt hour of electricity consumed that remains level over the entire period the fpsc and ferc have determined that level pricing over a 6-month period is beneficial to customers because it reduces the volatility of customers’ monthly bills caused by fluctuating fuel prices and random energy_conservation_expenditures because the rates approved by the regulatory agencies are based on estimates the amount billed by florida power for fuel or energy conservation costs in a given month may be more or less than the costs actually incurred in that month however an over or underrecovery at the close of a given month may be increased or decreased by over or underrecoveries occurring in a subsequent month during the same recovery_period therefore any overrecovery balance as of december of any taxable_year could be reduced or eliminated as a result of underrecoveries occurring during january february or march of the following year but same rate period if over and underrecoveries for retail fuel and energy conservation rates do not cancel during a recovery_period the fpsc allows for a true-up adjustment during the succeeding two recovery periods the ferc allows for a true-up rate adjustment for wholesale fuel costs during the single succeeding recovery_period both the fpsc and ferc require that overrecoveries be returned and underrecoveries be collected with interest when a customer receives and pays a bill rendered by florida power the bill shows that the portions relating to fuel and energy conservation costs are based on estimates and when the estimate 1s compared to the actual cost of fuel the customer knows he will be required either to pay more or he will be entitled to a setoff on a future electricity bill however the customer does not know the amount of future true-up involved or whether it will result in an additional payment by the customer or an amount received from florida power funds collected from customers for fuel and energy conservation costs are not segregated in separate bank accounts nor held in trust by florida power at the end of and florida power had combined retail and wholesale fuel cost overrecoveries of dollar_figure and dollar_figure respectively at the end of florida power had a combined fuel cost underrecovery of dollar_figure in and florida power had energy conservation cost overrecoveries of dollar_figure dollar_figure and dollar_figure respectively petitioner included the overrecoveries in income and deducted the underrecovery on its consolidated federal_income_tax returns for these years respondent has denied petitioner’s request to exclude the overrecoveries from gross_income discussion application of sec_1341 petitioner argues that it is entitled to sec_1341 treatment for the amount by which florida power reduced utility rates in and to compensate for excess deferred federal income taxes sec_1341 provides in pertinent part sec_1341 in general ----if-- an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of such item and the amount of such deduction exceeds dollar_figure then the tax imposed by this chapter for the taxable_year shall be the lesser_of the following the tax for the taxable_year computed with such deduction or an amount equal to-- a the tax for the taxable_year computed without such deduction minus b the decrease in tax under this chapter for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years b special rules -- subsection a does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business this paragraph shall not apply if the deduction arises out of refunds or repayments with respect to rates made by a regulated_public_utility if such refunds or repayments are required to be made by the government political_subdivision agency_or_instrumentality referred to in such section or by an order of a court or are made in settlement of litigation or under threat of imminence of litigation petitioner’s argument is essentially the same as the argument raised by the taxpayer in midamerican energy co v commissioner t c filed this date and we find no reason to reach a different conclusion in this case in midamerican energy co a taxpayer-utility held excess deferred federal_income_tax after federal_income_tax rates were reduced in -- - pursuant to tra the taxpayer was forced by regulatory law to reduce its rates in subsequent years to offset the excess deferred federal_income_tax a deductible expense is required by sec_1341 to gualify for relief under the statute this court held that the taxpayer’s method of decreasing its deferred federal_income_tax account resembled a reduction in rates rather than a deductible expense factors that led to this court’s conclusion were first the taxpayer had returned excess deferred income_tax to customer classes based upon current energy consumption not upon amounts each individual customer actually overpaid during the years of overcollection second no interest component was included with the refunds and third the taxpayer set off the amount to be refunded against future amounts owed for goods and services on customers’ bills rather than actually returning money to customers this court decided that the taxpayer was not repaying its customers the excess deferred federal_income_tax that it collected in prior years rather the rate reductions served only to reduce income in future years and did not directly compensate the taxpayer’s customers for prior overcollection id at __ slip op pincite because these same factors are present in the case at hand we conclude that florida power’s return of excess deferred federal_income_tax resembles a reduction in rates rather than a deductible expense -- - although petitioner argues that florida power paid a form of constructive interest on deferred income_tax because both the fpsc and the ferc calculated allowable rates using formulas that penalized florida power for deferred income_tax these rate formulas were used even before tra triggered the liability to return excess deferred income_tax therefore no interest became payable upon the formation of the obligation to return excess deferred income_tax which would have suggested that a liability had arisen at that point in time our holding also applies to the portion of returns made to wholesale customers by check these returns were carried out by check only because they represented funds that should have been refunded to customers under ferc regulations in previous months the refund should have been returned to wholesale customers starting months earlier in and months earlier in had florida power made these returns in the time required by ferc regulations they would have been carried out by setoff on customers’ bills combined with the other characteristics of the refunds this characteristic makes the returns by check resemble a reduction in rates rather than a deductible expense petitioner also claims that sec_1341 and sec_1_1341-1 f income_tax regs provide that utility refunds shall be eligible for sec_1341 treatment however the language of sec_1341 that refers to utility refunds and sec_1_1341-1 income_tax regs does nothing more than create an exception to the exclusion for the sale of inventory_items also found in sec_1341 therefore although a public_utility will not be excluded from the benefits of sec_1341 because its refund stemmed from a sale of property characterized as inventory it still must satisfy all the requirements of sec_1341 before it is eligible for relief under the statute because the refunds by florida power do not meet the deduction requirement petitioner is not eligible for sec_1341 relief inclusion of overrecovered costs in income the second issue addresses the proper tax treatment of a portion of florida power’s receipts constituting an overrecovery of fuel and energy conservation costs respondent argues that the claim_of_right_doctrine applies to require inclusion of overrecoveries in income under section 6l a according to respondent’s view petitioner would be entitled to a deduction in a subsequent year if and when the overrecoveries are actually refunded to customers respondent contends that overrecoveries are income because the obligation to refund was contingent on no underrecoveries arising in the later months of the recovery_period that would reduce or eliminate the amount to be refunded respondent claims that one should look to -- - the end of a recovery_period to determine whether a refund is required petitioner argues that such overrecoveries are not includable in income under sec_61 because the obligation to repay imposed by regulatory law was unconditional according to petitioner’s view florida power is required to refund an overrecovery from any given month in a subsequent month of the same recovery_period by setoff or according to the true-up adjustment imposed by regulatory law over subsequent recovery periods petitioner claims one should look at a monthly collection to determine whether a refund is required sec_61 defines gross_income as all income from whatever source derived congress enacted this text intending to use the full measure of its taxing power see 309_us_331 the definition of gross_income is construed broadly to reach any accession to wealth realized by a taxpayer over which the taxpayer has complete dominion 348_us_426 in determining whether a taxpayer enjoys ‘complete dominion’ the key is whether the taxpayer has some guarantee that he will be allowed to keep the money indianapolis power light co v 493_us_203 a claim of right exists when property or funds are received and treated by a taxpayer as belonging to him see 345_us_278 income received under a claim of right is taxable in the year of receipt even though the taxpayer may be required to return it at a later time see 286_us_417 if ina subsequent year the claim to the funds or property is determined to be invalid the taxpayer would be entitled to a deduction in the year of repayment however the amount of tax due and reported in the year of receipt is unaffected by the return of property or funds see 394_us_678 property or funds are not received under a claim of right when there is a substantial restriction on its disposition or use or when there is a fixed obligation to return the property or funds received see indianapolis power light co supra pincite 55_tc_1020 affd 471_f2d_738 3d cir in indianapolis power light co the supreme court dealt with the issue of whether deposits paid_by customers to assure the taxpayer of payment for future electricity were reguired to be included in income the deposits were received by the taxpayer subject_to an express obligation to repay either at the time service was terminated or at the time a customer established good credit so long as a customer fulfilled his legal - - obligation to make timely payments the deposit ultimately was refunded and both the timing and method of refund were within the control of the customer the customer could demand that the taxpayer return the deposit payment by check or by setoff on the customer’s next utility bill the court held that the test for whether deposit payments paid_by customers constitute income when received by the taxpayer depends upon the rights and obligations of the parties at the time the payments are made see id pincite the court decided that because it was within the customer’s domain to prevent a forfeiture of a deposit payment and because the customer rather than the taxpayer determined how and when a deposit payment was returned the payments in question did not constitute income to the taxpayer where the time and manner of repayment is within the control of the taxpayer the payments would constitute income see 106_tc_184 the return of overrecoveries of fuel and energy conservation costs are not within the control of florida power the 6-month recovery_period price setting and true-up adjustment are all set by the fpsc and ferc which implemented the pricing schemes to reduce the volatility of customers’ bills florida power is required by regulatory law to overcollect for fuel and energy conservation costs in certain months and to return those funds by setoff on customers’ bills in the later months of the recovery_period in order to create level pricing any remaining overrecoveries existing at the end of the recovery_period because of inaccuracies in estimating its projected costs are returned to customers pursuant to the true-up adjustment required by the fpsc and ferc florida power cannot change or alter the time or method of refunding the overrecoveries because the time and method of refunding overrecoveries is controlled by the fpsc and ferc rather than by florida power florida power does not have complete dominion over the overrecoveries and is not required to recognize them as income when received respondent argues that indianapolis power light co does not apply to this case because the supreme court was addressing only the question of whether certain payments by customers were advanced payments for services or were deposits respondent maintains that in this case the overrecoveries were paid to florida power as part of the compensation it receives for providing electricity service rather than in the form of a deposit and therefore the test for income announced in indianapolis power light co was not intended by the supreme court to apply to overrecoveries we reject respondent’s argument that the holding in indianapolis power light co should be construed so narrowly respondent is essentially making the same arguments in this case regarding overrecoveries that were rejected by the supreme court in indianapolis power light co with regard to deposits respondent argues that the overrecoveries should be included in income under sec_61 because the overrecoveries are property of florida power under a claim of right and subject_to a conditional obligation to repay the conditional obligation to repay vests only if an offsetting underrecovery does not occur before the end of the 6-month recovery_period however the true economic_substance of florida power’s obligation is that at the end of the month florida power is not entitled to keep the amount held as an overrecovery and it must return that amount according to regulatory law either by setoff during the remainder of the recovery_period or by the true-up adjustment our decision is consistent with 125_f3d_1442 fed cir in houston indus the court_of_appeals held that overrecoveries of fuel costs are not required to be included in income when the overrecoveries are part of a plan to create level pricing over a 12-month recovery_period a taxpayer-utility collected funds from its customers egqual to the fuel costs it expected to incur the collections were based on estimates and were followed by a reconciliation procedure to account for any over or underrecoveries the governing regulatory agencies required the taxpayer to pay interest on any overrecoveries the taxpayer argued that it was not required to report in gross_income overrecoveries for fuel - - costs that were in the taxpayer’s possession at the close of the year interpreting indianapolis power light co the court_of_appeals agreed with the taxpayer respondent claims that the outcome of this case should instead be controlled by 291_us_193 the taxpayer in brown was an insurance agent who received a commission from premiums_paid on insurance policies the insurance policies included a right of cancellation which when exercised required the insurance_company to refund the premiums_paid in the event of cancellation the taxpayer was required to refund to the insurance_company a portion of the commission he had received with respect to a canceled policy on his books the taxpayer recorded an estimate of his future liability to refund commissions and sought to exclude the estimate from gross_income the court rejected the argument of the taxpayer stating that the mere fact that some portion of x the commissions might have to be refunded in some future year in the event of cancellation or reinsurance did not affect its quality as income id pincite the situation of florida power is distinguishable from that of the insurance agent in brown brown dealt with contingent liabilities that may or may not have vested in future years in making his estimates the taxpayer had no idea which policies if any might cancel creating a liability on his part nor did he know the amount of his liability at the end of the year florida power however is subject_to a fixed and certain liability to refund overrecoveries and those overrecoveries are determinable immediately after receipt of payment by subtracting its collections for a given month by its costs actually incurred our holding is also distinguishable from our opinions in 100_tc_500 and continental ill corp v commissioner tcmemo_1989_636 affd 998_f2d_513 7th cir in southwestern energy co the taxpayer collected monthly utility fees that were based on the costs that it expected to incur for purchasing gas in the subseguent month because the pricing was based on estimates over or undercollections occurred at the end of every month at the end of the year the taxpayer was bound by regulatory law to calculate the net overcollection for the year and return that amount during the following year using this collection method the fuel cost charged to customers by the taxpayer fluctuated each month the purpose of the monthly gas collections was to allow the taxpayer to recoup its cost of gas purchased and not to create level pricing this court held that the obligation to return a net overcollection during the next year was not an immediately deductible expense in continental ill corp the taxpayer made fixed-term loans with floating interest rates to corporate borrowers - - however the loan agreements provided that if the total amount of interest_paid by a borrower over the life of the loan exceeded a preset fixed-rate cap the taxpayer would refund the excess the taxpayer included in income the amount of interest collected with each monthly payment only to the extent it did not exceed the fixed-rate cap respondent argued and this court agreed that the excess collections should be included in gross_income because a contingent obligation to repay does not constitute a restriction on use sufficient to prevent their being classified as income the excess collections in southwestern energy co and continental ill corp differ from the excess fuel and energy conservation costs collected by florida power in three significant respects first florida power is required to pay interest on its overrecoveries whereas in southwestern energy co and continental ill corp the taxpayer did not include an interest component in its refunds of excess collections second florida power burdened by additional accounting and administrative responsibilities derives no benefit from the regulatory imposed recovery system florida power is forced by the fpsc and ferc to overrecover its costs and then give refunds in later months in order to reduce the volatility of customers’ monthly bills caused by fluctuating fuel prices and random energy_conservation_expenditures the regulatory recovery method is - - designed to spread the costs of the expenditures over the 6-month recovery_period for the sole benefit of customers by contrast the recovery methods in southwestern energy co and continental ill corp benefited only the taxpayer and not the customer third in a subsequent month if an undercollection occurred in southwestern energy co or if interest dipped below the fixed-rate cap in continental ill corp the taxpayer did not immediately return overcollections from a prior month by setoff thus no refund occurred until the following year in southwestern energy co or after the end of the loan period in continental tll corp in any event no question was raised or considered whether overrecoveries constituted gross_income in the year of receipt the final argument of respondent is that by not including overrecoveries in income petitioner has improperly changed its method_of_accounting with respect to a material_item without the consent of the secretary consent is required by sec_446 which reads sec_446 requirement respecting change_of_accounting_method --except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary c hange in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 a income_tax regs a material_item is defined as any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 a income_tax regs when an accounting practice does nothing more than postpone the reporting of income rather than permanently avoiding the reporting of income over the taxpayer’s lifetime it involves the proper time for reporting income see 93_tc_500 c hange in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction sec_1_446-1 b income_tax regs in saline sewer co v commissioner tcmemo_1992_236 this court held that for purposes of sec_446 a question of whether collections should be reported in income is different from a question as to the proper time when collections should be reported in income if a taxpayer seeks to change his prior reporting position regarding whether a particular item is income or not a taxpayer is not required to seek the secretary’s permission before filing thus sec_446 is inapplicable to the reporting of overrecoveries by florida power during the years in issue - - we have considered all remaining arguments made by both parties for a result contrary to those expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
